                  Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 1 of 22




 1    RICHARD MAC BRIDE, SB# 199695
      LAW OFFICES OF RICHARD A. MAC BRIDE
 2    865 Marina Bay Parkway, Suite 43
 3    RICHMOND, CA 94804
      Phone 415-730-6289
 4    Fax 510-439-2786
      Attorney for Plaintiff Richard Sepulveda
 5
 6
 7
                                          UNITED STATES DISTRICT COURT
 8                                       NORTHERN DISTRICT OF CALIFORNIA
 9
      _____________________________________
10                                               )             Case Number __________
      Richard Sepulveda,                         )
11                                               )
                                                 )
12                       Plaintiff,              )
                                                 )             CIVIL RIGHTS
13    Vs.                                        )
                                                 )             COMPLAINT FOR INJUNCTIVE RELIEF
14                                               )             AND DAMAGES: DENIAL OF CIVIL
      Sadeq Saleh Alqadhi, individually and dba )              RIGHTS OF A DISABLED PERSON, IN
15    Terrace Market; Anselmo F. Lucas; and Does )             VIOLATION OF THE AMERICANS WITH
      1 to 50 inclusive,                         )             DISABILITIES ACT OF 1990 AS
16                                               )             AMENDED, AND VIOLATION OF
                                                 )             CALIFORNIA’S CIVIL RIGHTS
17                          Defendants.          )             STATUTES
                                                 )
18                                               )             JURY TRIAL REQUESTED
19
20    Plaintiff herein complains of defendants herein, and alleges as follows:

21
                                                   JURISDICTION AND VENUE
22
23    1.   This court has jurisdiction over this matter and these defendants pursuant to 28 USC § 1331

24         for violations of the Americans with Disabilities Act of 1990 (42 USC §12101 et seq.).

25         Pursuant to pendant jurisdiction, attendant and related causes of action, arising from the same

26         facts, action is also bought under California law, including, but not limited to, violations of

27         California Government Code §4450; California Health and Safety Code §19953 et seq., and

28         applicable regulations, including but not limited to California Code of Regulations, Title 24,
          §19959; and California Civil Code §§ 51, 51.5, 52(a), 52.1, 54, 54.1, and 54.3. Defendant
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                         -1-
                  Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 2 of 22




 1         Sadeq Saleh Alqadhi owns and operates a business called “Terrace Market” at 16250 Foothill
 2         Blvd., San Leandro, California in this judicial district. Defendant Anselmo F. Lucas owns the
 3         real property on which this business is operated in this judicial district.
 4    2. Venue is proper in this court pursuant to 28 USC §1391(b) and is founded on the fact that the
 5         real property that is the subject of this action is located in this district, and that plaintiff’s cause

 6         of action arose in this district.

 7
                                                    INTRODUCTION
 8
 9
      3. Terrace Market (the “Business”) is located at 16250 Foothill Blvd., San Leandro, California.
10
           Said business is owned and operated by defendant Sadeq Saleh Alqadhi. The real property is
11
           owned by Anselmo F. Lucas. The Business is a “public accommodation and business
12         establishment” subject to California Health and Safety Code §19953 et seq. and California
13         Civil Code §54 et seq. On information and belief, this Business has, since July 1, 1970,
14         undergone construction and/or “alterations, structural repairs, or additions,” subjecting such
15         facility to disabled access requirements per Health and Safety Code §19953 to 19959 et seq.

16         Construction and alterations since July 1, 1982 also subjected these facilities to the
           requirements of California’s Title 24, the State Building Code. Further, irrespective of
17
           alternation history, such premises are subject to the “readily achievable” barrier removal
18
           requirements of Title III of the Americans with Disabilities Act of 1990.
19
      4. Defendants Sadeq Saleh Alqadhi and Anselmo F. Lucas operate the Business, an
20
           establishment for services to the public at which business and location said defendants failed
21
           to provide barrier-free access to said establishment as required under federal and California
22         state law. Further, defendants failed to provide compliance with the law as follows:
23              a. Exterior: The primary Business entrance door is without the proper posted international
24                   symbol of Accessibility in violation of the Americans With Disabilities Act (“ADA”),
25                   the “ADAAG” (Americans with Disabilities Act Accessibilities Guidelines of the

26                   United States Access Board) §4.1.2(7), 4.30.7*(1( (Fig. 43(a), and 4.30.6 (1991
                     standards), ADAAG 216.6 (2010 standards), and also California Title 24 (California
27
                     Building Code or “CBC”) §11B-216.6 and 11B-703.5. As a result, Plaintiff had
28
                     difficulty in finding his way to and using an accessible entrance.
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                     -2-
                  Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 3 of 22




 1              b. Interior: Some of the aisles inside the Business were too narrow and caused difficulty
 2                   to move about, turn at the end of aisles, and shop. These aisles were less than 36 inches

 3                   wide, and also less than 44 inches wide when serving both sides, and less than 48
                     inches at the turns, in violation of ADAAG 4.2 and 4.3 (1991 standards), ADAAG
 4
                     403.5.1 (2010 standards), and CBC 11B-403.5.1 and 11B-403.5.2. This made it more
 5
                     difficult and laborious for plaintiff to move about and shop, as he had to be careful to
 6
                     avoid bumping into displayed products and knocking them to the floor. Also, he
 7
                     observed the employee of the Business watching him with concern as he moved in
 8
                     these narrow aisles. This made him feel embarrassed.
 9              c. Interior: The service counters for sales were more than 34 inches and 36 inches high,
10                   and less than 36 inches wide, in violation of ADAAG 7.2(1) (1991 standards) and
11                   904.4 (2010 standards), and CBC 11B-904.3.2 and 11B-904.4.1.
12              d. Exterior: The designated parking space was defective, as follows. These conditions

13                   violated the Americans With Disabilities Act (“ADA”), United States Access Board
                     ADA Accessibility Guidelines (“ADAAG”). The designated parking space was
14
                     defective, in violation of ADAAG 4.6.3 (1991 standards)(slope in excess of 1:50),
15
                     ADAAG § 502.4 (2010)(slope in excess of 1:48), and CBC §11B.503.4 (slope in
16
                     excess of 1:48). The paint was faded in some areas; the paint did not provide a clearly
17
                     delineated space and access aisle. These conditions were also in violation of California
18
                     Building Code §11B-208 (there was faded and incomplete paint to delineate the space
19                   itself and the access aisle), 11B-705.1.2.5 (lack of detectable warnings at hazardous
20                   vehicle areas), 11B-502.6.4 (faded and incomplete surface identification), 11B-502.6
21                   (“$250 fine” sign missing; required signage was missing); and 11B-502.3.3 (“no
22                   parking” was not painted in the access aisle). This caused plaintiff difficulties in

23                   finding a safe place to park, safely exit his vehicle, and reach the entrance safely due to
                     cross traffic through the transit area. This caused plaintiff legitimate concern for his
24
                     own safety as he got out of his vehicle and entered the facility. Also, because of the
25
                     lack of a proper access aisle, plaintiff was concerned that another vehicle could pull in
26
                     and try to park next to him without realizing that a disabled person was in the process
27
                     of entering or exiting his vehicle.
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                     -3-
                  Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 4 of 22




 1    5. The above barriers interfered with Plaintiff’s access to the facilities at the Business, and
 2         continue to deter plaintiff from visiting said facilities, and as a legal result, plaintiff has

 3         suffered and suffers violations of his civil rights to full and equal enjoyment of goods,
           services, facilities and privileges, and has suffered and will suffer embarrassment and
 4
           humiliation.
 5
 6
                                                   FACTUAL ALLEGATIONS
 7
 8
      6. Plaintiff is, and at all times relevant to this complaint is, a “physically handicapped person,” a
 9         “physically disabled person,” and a “person with a disability” as those terms are used under
10         applicable California law and under applicable federal law, including, but not limited to, Title
11         III of the Americans with Disabilities Act of 1990. (The terms “physically handicapped
12         person,” a “physically disabled person,” and a “person with a disability” will be used

13         interchangeably throughout this complaint.) Plaintiff is limited in the use of his legs and uses a
           walker.
14
      7. Defendants Sadeq Saleh Alqadhi and Anselmo F. Lucas, at all times relevant herein, were and
15
           are the owners, operators, lessors, and/or lessees, franchisors and/or franchisees, of public
16
           facilities at the Business, known as Terrace Market, located at 16250 Foothill Blvd., San
17
           Leandro, California, subject to California state law requiring full and equal access to public
18
           facilities pursuant to California Health and Safety Code §19953 et seq., California Civil Code
19         §§ 51, 51.5, 52(a), 52.1, 54, 54.1, and 54.3, and subject to Title III of the Americans with
20         Disabilities Act of 1990, and to all the other legal requirements referred to in this complaint.
21         Plaintiff does not know the relative responsibilities of the defendants in the operation of the
22         Business facilities complained of herein, and alleges a joint venture and common enterprise by

23         all such defendants.
      8. Defendants Sadeq Saleh Alqadhi and Anselmo F. Lucas at all times relevant herein were and
24
           are the owners, operators, possessors, builders and keepers of the Business called Terrace
25
           Market in the city of San Leandro, California. Plaintiff is informed and believes that each of
26
           the defendants herein is the agent, employee, or representative of each of the other defendants,
27
           and performed acts and omissions as stated herein within the scope of such agency or
28
           employment or representative capacity and is responsible in some manner for the acts and
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                        -4-
                  Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 5 of 22




 1         omissions of the other defendants in legally causing the damages complained of herein, and
 2         have approved or ratified each of the acts or omissions of each other defendant, as herein

 3         described.
      9. Plaintiff does not know the true names and capacities of defendants Does 1 to 50, their
 4
           business capacities, their ownership connection to the property and the business, nor their
 5
           relative responsibilities or relationships among one another in causing the access violations
 6
           herein complained of, and alleges a joint venture and common enterprise among all
 7
           defendants. Plaintiff is informed and believes that each of the defendants herein is the agent,
 8
           ostensible agent, master, servant, employer, employee, representative, franchiser, franchisee,
 9         joint venturer, partner, and associate, or such similar capacity, of each of the other defendants,
10         and was at all times acting and performing, or failing to act or perform, with the authorization,
11         consent, permission or ratification of each of the other defendants, and is responsible in some
12         manner for the acts and omissions of the other defendants in legally causing the violations and

13         damages complained of herein, and have approved or ratified each of the acts or omissions of
           each other defendant, as herein described. Plaintiff will seek leave to amend this Complaint
14
           when the true names, capacities, connections and responsibilities of defendants are
15
           ascertained.
16
      10. Plaintiff is informed and believes that all named defendants, conspired to commit the acts
17
           described herein, or alternatively aided and abetted one another in the performance of the
18
           wrongful acts hereinafter complained of.
19    11. Defendants are the owners of the property and operators of the Business called Terrace Market
20         located in the city of San Leandro, California. This business, including, but not limited to,
21         access aisles and access routes, is or forms a part of a “public accommodation or facility”
22         subject to the requirements of California Health & Safety Code §19953, et seq., and of

23         California Civil Code §§51, 52(a), 54, 54.1, et seq. On information and belief, this business, or
           portions of it, was constructed or altered after 1990, and after January 26, 1993, which fact has
24
           subjected the business to handicapped access requirements per California Code of Regulations
25
           Title 24 (the State Building Code).
26
      12. On April 28, 2020, May 29, 2020, July 9, 2020, and August 9, 2020 (the “Visit Dates”),
27
           Plaintiff visited the Business for the purpose of buying food and drink. Defendants interfered
28
           with Plaintiff’s access to the Business as set forth herein.
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -5-
                  Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 6 of 22




 1    13. Said acts and omissions denied Plaintiff legal handicapped access to the Business and its
 2         facilities as required under state and federal law.

 3    14. Plaintiff’s home in Oakland, California is approximately fourteen miles from the Business
           located in the city of San Leandro. Plaintiff travels regularly to and through said city in this
 4
           area on business and pleasure trips. Plaintiff plans to return to the Business when this public
 5
           accommodation is made accessible.
 6
      15. Plaintiff himself encountered the architectural barriers described herein, and/or is informed
 7
           and believes that the architectural barriers described herein violate the California Code of
 8
           Regulations and the Americans with Disabilities Act Guidelines for Buildings and Facilities
 9         (“ADAAG”) issued by the Department of Justice, and that they existed and continue to exist,
10         and thereby deny Plaintiff and others similarly situated full and equal access to the Business
11         facilities as set forth herein.
12    16. Defendants, and each of them, by these barriers, discriminated against Plaintiff, on the basis of

13         his physical disability, and interfered with his access to the Business and its facilities, in
           violation of California law, including but not limited to §§51, 51.5, 54, 54.1, and in violation
14
           of Title III, §302, the “Prohibition against Discrimination” provision, and §503, the
15
           “Prohibition against Retaliation and Coercion” provision of the Americans with Disabilities
16
           Act of 1990.
17
      17. As a result of the actions and failure to act of defendants, and each of them, and as a result of
18
           the failure to provide proper and accessible entryways, and accessible accommodations for a
19         store, Plaintiff suffered and will suffer the loss of his civil rights to full and equal access to
20         public facilities, and further has suffered in the past and will suffer in the future emotional
21         distress, mental distress, mental suffering, mental anguish, which includes shame, humiliation,
22         embarrassment, anger, chagrin, disappointment and worry, expectedly and naturally associated

23         with a person with a disability being denied access to a public accommodation, all to his
           damages as prayed hereinafter in an amount within the jurisdiction of this court.
24
25
           I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
26
                     DISABILITIES ACT OF 1990 (42 USC 12101 et seq.)
27
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -6-
                   Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 7 of 22




 1    18. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
 2         allegations contained in paragraphs 1 to 17 above and incorporates them herein as if separately

 3         pled.
      19. Pursuant to law, in 1990 the United States congress made findings per 42 USC 12101
 4
           regarding persons with physical disabilities, finding that laws were needed to more fully
 5
           protect [at that time] 43 million Americans with one or more physical or mental disabilities;
 6
           [that] historically society has tended to isolate and segregate individuals with disabilities;
 7
           [that] such forms of discrimination against individuals with disabilities continue to be a serious
 8
           and pervasive social problem; [that] the nation's proper goals regarding individuals with
 9         disabilities are to assure equality of opportunity, full participation, independent living and
10         economic self-sufficiency such individuals; [and that] the continuing existence of unfair and
11         unnecessary discrimination and prejudice denies people with disabilities the opportunity to
12         compete on an equal basis and to pursue those opportunities for which our free society is

13         justifiably famous.
      20. Congress stated as its purpose in passing the Americans With Disabilities Act of 1990 (42
14
           USC 12102):
15
                a. It is the purpose of this act (1) to provide a clear and comprehensive national mandate
16
                     for the elimination of discrimination against individuals with disabilities; (2) to provide
17
                     clear, strong, consistent, enforceable standards; (3) to ensure that the Federal
18
                     Government plays a central role in enforcing the standards established in this Act on
19                   behalf of individuals with disabilities; (4) to invoke the sweep of Congressional
20                   authority, including the power to enforce the 14th amendment and to regulate
21                   commerce, in order to address the major areas of discrimination faced day to day by
22                   people with disabilities.

23    21. As part of the Americans with Disabilities Act of 1990, Congress approved Title III – Public
           Accommodations and Services Operated by Private Entities (42 USC 12181, et seq.) Among
24
           the public accommodations identified under this title were “… a bakery, grocery store,
25
           clothing store, hardware store, shopping center, or other sales or rental establishment.”
26
      22. Pursuant to 42 USC 12182,
27
                a. “No individual shall be discriminated against on the basis of disability in the full and
28
                     equal enjoyment of the goods, services, facilities, privileges, advantages or
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                     -7-
                  Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 8 of 22




 1                   accommodations by any person who owns, leases, (or leases to), or operates a place of
 2                   public accommodation.”

 3    23. Among the general prohibitions against discrimination were included in 42 USC
           12182(b)(1)(A)(i):
 4
                a. Denial of Participation. It shall be discriminatory to subject an individual on the basis
 5
                     of a disability or disabilities of such individual or class, directly, or through
 6
                     contractual, licensing, or other arrangements, to a denial of the opportunity of the
 7
                     individual or class to participate in or benefit from the goods, services, facilities,
 8
                     privileges, advantages, or accommodations of an entity.
 9    24. Among the general prohibitions against discrimination were included in 42 USC
10         12182(b)(1)(E):
11              a. Association. It shall be discriminatory to exclude or otherwise deny equal goods,
12                   services, facilities, privileges, advantages, accommodations, or other opportunities to

13                   an individual or entity because of the known disability of an individual with whom the
                     individual or entity is known to have a relationship or association.
14
      25. The acts of Defendants set forth herein were a violation of Plaintiff’s rights under the ADA,
15
           and the regulations promulgated thereunder, 28 Code of Federal Regulations Part 36 et seq.
16
      26. Among the general prohibits against discrimination were included in 42 USC
17
           12182(b)(2)(A)(i) and (ii):
18
                a. Discrimination. For purposes of subsection (a), discrimination includes:
19                        i. the imposition or application of eligibility criteria that screen out or tend to
20                             screen out an individual with a disability or any class of individuals with
21                             disabilities from fully and equally enjoying any goods, services, facilities,
22                             privileges, advantages, or accommodations, unless such criteria can be shown
23                             to be necessary for the provision of the goods, services, facilities, privileges,
24                             advantages, or accommodations being offered;
25                        ii. a failure to make reasonable modifications in policies, practices, or procedures,
26                             when such modifications are necessary to afford such goods, services, facilities,
27                             privileges, advantages, or accommodations to individuals with disabilities,
28                             unless the entity can demonstrate that making such modifications would
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                        -8-
                  Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 9 of 22




 1                             fundamentally alter the nature of such goods, services, facilities, privileges,
 2                             advantages, or accommodations.
 3    27. Plaintiff alleges that the facilities, policies, practices and procedure for entry to the Business
 4         facility by persons with disabilities and their companions as established and set up by the
 5         Defendants can be simply modified to eliminate disparate and discriminatory treatment of
 6         persons with disabilities by properly constructing barrier-free handicapped access so as to
 7         provide safe, full and equal enjoyment of the Business facilities as is enjoyed by other, non-
 8         disabled, people.
 9    28. The specific prohibition against retaliation and coercion is included in the Americans with
10         Disabilities Act of 1990 §503(b) and the Remedies and Procedures in §503(c):

11              a. Section 503(b) Interference, Coercion, or Intimidation. - It shall be unlawful to coerce,

12                   intimidate, threaten, or interfere with any individual in the exercise or enjoyment of, or

13                   on account of his or her having exercised or enjoyed, or on account of his or her having

14                   aided or encouraged any other individual in the exercise or enjoyment of, any right

15                   granted or protected by this Act.

16              b. Section 503(c) Remedies and Procedure. - The remedies and procedures available

17                   under sections 107, 203, and 308 of this Act shall be available to aggrieved persons for

18                   violations of subsections (a) and (b), with respect to Title I, Title II and Title Ill,

19                   respectively.

20    29. Among the specific prohibitions against discrimination were included, in 42 USC

21         §12182(b)(2)(a)(iv), "A failure to remove architectural barriers, and communications barriers

22         that are structural in nature, in existing facilities ... where such removal is 3dily achievable and

23         (v) "where and entity can demonstrate that the removal of a barrier under clause (iv) is not

24         readily achievable, a failure to make such goods, services, facilities, privileges, advantages, or

25         accommodations available through such methods are readily achievable." The acts of

26         Defendants set forth herein violated Plaintiffs rights under the "ADA," 42 USC 12181 et seq.,

27         and the regulations promulgated thereunder, 28 CFA Part 36, et seq.

28    30. The removal of the barriers complained of by Plaintiff as hereinabove alleged were at all times
          after 1990 "readily achievable.” On information and belief, if the removal of all the barriers
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                       -9-
                 Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 10 of 22




 1         complained of here together were not removable, the removal of each individual barrier
 2         complained of herein was "readily achievable."
 3    31. Per 42 USC §12181(9), “The term ‘readily-achievable’ means easily accomplishable and able
 4         to be carried out. The statute and attendant regulations define relative ‘expense’ in relation to
 5         the total financial resources of the entities involved, including any ‘parent’ companies.
 6         Plaintiff alleges that properly repairing each of the items that Plaintiff complains of herein is
 7         readily achievable, including, but not limited to, correcting and repairing the items set forth in
 8         the Paragraphs above. The changes needed to remove barriers to access for the disabled were
 9         and are readily achievable by the defendants under standards set forth under 42 USC §I2181 of
10         the Americans with Disabilities Act of 1990. (Further, if it were not "readily achievable" for
11         defendants to remove all such barriers, defendants have failed to make the required services
12         available through alternative methods, although such methods are achievable as required by 42
13         USC §12181(b)(2)(a)(iv)(, v).)
14    32. Pursuant to the Americans with Disabilities Act of 1990, §308 (42 USC §12188 et seq.),
15         Plaintiff is entitled to the remedies and procedures set forth in the Civil Rights Act of 1964
16         §204(a), (42 USC §2000a-3(a)), as Plaintiff is being subjected to discrimination on the basis of
17         disability in violation of this title andlor Plaintiff has reasonable grounds for believing that he
18         is about to be subjected to discrimination in violation of the Americans with Disabilities Act of
19         1990, §302. Plaintiff cannot return to or make use of the subject Business’ public facilities
20         complained of herein for the purpose of entry and provision of goods and service so long as
21         Defendants continue to apply eligibility criteria, policies, practices that screen out and refuse
22         to allow entry and service to persons with disabilities such as Plaintiff's.
23    33. Each of Defendants’ acts and omissions of failing to provide barrier-free handicapped access
24         for Plaintiff, were tantamount to interference, intimidation, and coercion pursuant to the
25         Americans with Disabilities Act of 1990 §503(b) (now 42 USC §12203): “It shall be unlawful
26         to coerce, intimidate, threaten, or interfere with any individual in the exercise or enjoyment of,
27         or on account of his or her having aided or encouraged any other individual in the exercise or
28         enjoyment of, any right granted or protected by this Act.”
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -10-
                 Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 11 of 22




 1    34. Pursuant to the Americans with Disabilities Act of 1990 §308(a)(1) (now 42 USC §12188),
 2         “Nothing in this section shall require a person with a disability to engage in a futile gesture if
 3         such person has actual notice that a person or organization covered by this title does not intend
 4         to comply with its provisions." Pursuant to this last section, Plaintiff, on information and
 5         belief, alleges that defendants have continued to violate the law and deny the rights of Plaintiff
 6         and other disabled persons to access this public accommodation for the purpose of dining.
 7         Therefore, Plaintiff seeks injunctive relief pursuant to §308(a)(2) “...Where appropriate,
 8         injunctive relief shall also include requiring the provision of an auxiliary aid or service,
 9         modifications of a policy, or provision of alternative methods, to the extent required by this
10         title.”
11    35. Plaintiff seeks relief pursuant to remedies set forth in §204(a) of the Civil Rights Act of 1964
12         (42 USC §2000a-3(a)), and pursuant to federal regulations adopted to implement the
13         Americans with Disabilities Act of 1990, including, but not limited to, an order granting
14         injunctive relief and attorneys’ fees. Such attorneys' fees, “including litigation expenses and
15         costs,” are further specifically provided for by §505 of Title Ill.
16         WHEREFORE, Plaintiff prays for damages as hereinafter stated.
17
18         II. SECOND CAUSE OF ACTION: BREACH OF STATUTORY PROTECTIONS FOR
19                   PERSONS WITH PHYSICAL DISABILITIES (California Health and Safety Code
20                   §19955 et seq.)
21
22    36. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
23         allegations contained in paragraphs 1 to 35 above and incorporates them herein as if separately
24         pled.
25    37. California Health & Safety Code §19955 provides in pertinent part: “The purpose of this part
26         is to insure that public accommodations or facilities constructed in this state with private funds
27         adhere to the provisions of Chapter 7 (commencing with Sec. 4450) of Division 5 of Tile 1 of
28         the Government Code. For the purposes of this part "public accommodation or facilities"
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -11-
                 Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 12 of 22




 1         means a building, structure, facility, complex, or improved area which is used by the general
 2         public, and shall include auditoriums, hospitals, theaters, hotels, motels, stadiums, and
 3         convention centers. When sanitary facilities are made available for the public, clients or
 4         employees in such accommodations or facilities, they shall be made available for the
 5         handicapped.
 6    38. California Health & Safety Code §19956, which appears in the same chapter as §19955,
 7         provides in pertinent part, "accommodations constructed in this state shall conform to the
 8         provisions of Chapter 7 (commencing with Section 4450) of Division 5 of Title 1 of the
 9         Government Code.. .” California Health and Safety Code §19956 was operative July 1, 1970,
10         and is applicable to all public accommodations constructed or altered after that date. On
11         information and belief, portions of the subject Business building and facilities were
12         constructed and/or altered after July 1, 1970, and substantial portions of said building and
13         facilities had alterations, structural repairs, and/or additions made to such public
14         accommodation after July 1, 1970, thereby requiring said public accommodations and/or
15         buildings to be subject to the requirements of Part 5.5, California Health Safety Code §19955,
16         et seq., upon such alteration, structural repairs or additions per California Health and Safety
17         Code §19955.
18    39. Pursuant to authority delegated by the California Government Code, the State Architect
19         promulgated regulations for the enforcement of these Code provisions. Effective January 1,
20         1988, Title 24 of the California Administrative Code adopted the California State Architect’s
21         Regulations, and these regulations must be complied with as to any alterations and/or
22         modifications of the Business’ facilities after that date. Construction changes occurring prior
23         to this date but after July 1, 1970, triggered access requirements pursuant to the "ASA"
24         requirements, the American Standards Association Specifications, A117.1 -1961. On
25         information and belief, at the time of the construction modification and of the Business’
26         building and facilities, all buildings and facilities covered were required to conform to each of
27         the standards and specifications described in the American Standards Association
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -12-
                 Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 13 of 22




 1         Specifications and/or those contained in Title 24 of the California Administrative Code (now
 2         known as Title 24, California Code of Regulations.)
 3    40. Public facilities such as the subject Business are public accommodations or facilities within
 4         the meaning of California Health and Safety Code §19955.
 5    41. It is difficult or impossible for persons with physical disabilities who use wheelchairs, canes,
 6         walkers and service animals to travel about in public to use a store with the defects set forth
 7         above as required by Title 24 of the California Code of Regulations and the Americans with
 8         Disabilities Act Access Guidelines (ADAAG). Thus, when public accommodations fail to
 9         provide handicap accessible public facilities, persons with disabilities are unable to enter and
10         use said facilities, and are denied full and equal access to and use of that facility that is
11         enjoyed by other members of the general public.
12    42. Plaintiff, and other similarly situated persons with physical disabilities whose physical
13         conditions require the use of wheelchairs, canes, walkers and service animals, are unable to
14         use public facilities on a “full and equal” basis unless each such facility is in compliance with
15         the provisions of the California Health & Safety Code §19955, et seq. Plaintiff is a member of
16         that portion of the public whose rights are protected by the provisions of California Health &
17         Safety Code §19955, et seq.
18    43. The California Health and Safety Code was enacted to “ensure that public accommodations
19         and facilities constructed in this state with private funds adhere to the provisions of Chapter 7
20         (commencing with §4450) of Division 5 of Title 1 of the Government Code.” Such “public
21         accommodations” are defined to include stores like this one.
22    44. Plaintiff is further informed and believes that as of the date of filing this complaint,
23         Defendants have not made accessible the facilities at the Business as set forth above.
24    45. Plaintiff, is informed and believes, and therefore alleges, that Defendants, and each of them,
25         caused the subject buildings and facilities constituting the Business to be constructed, altered
26         and maintained in such a manner that persons with physical disabilities were denied full and
27         equal access to, within and throughout said buildings and were denied full and equal use of
28         said public facilities, and despite knowledge and actual and constructive notice to such
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -13-
                 Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 14 of 22




 1         Defendants that the configuration of the store, and/or buildings was in violation of the civil
 2         rights of persons with physical disabilities, such as Plaintiff. Such construction, modification,
 3         ownership, operation, maintenance and practices of such public facilities are in violation of
 4         law as stated in Part 5.5, California Health & Safety Code §19955, et seq., and elsewhere in
 5         the laws of California.
 6    46. On information and belief, the subject building constituting the public facilities of the Business
 7         have denied full and equal access to Plaintiff and other persons with physical disabilities in
 8         other respects due to non-compliance with requirements of Title 24 of the California Code of
 9         Regulations and the California Health & Safety Code §19955, el seq.
10    47. The basis of Plaintiff's aforementioned information and belief is the various means upon which
11         Defendants must have acquired such knowledge, including, but not limited to, this lawsuit,
12         other access lawsuits, communications with operators of other stores, and other property
13         owners regarding denial access, communications with Plaintiff and other persons with
14         disabilities, communications with other patrons who regularly visit there, communications
15         with owners of other businesses, notices and advisories they obtained from governmental
16         agencies through the mails, at seminars, posted bulletins, television, radio, public service
17         announcements, or upon modification, improvement, alteration or substantial repair of the
18         subject premises and other properties owned by these Defendants, newspaper articles and trade
19         publications regarding the Americans with Disabilities Act of 1990, and other access law, and
20         other similar information. The scope and means of the knowledge of each defendant is within
21         each defendant’s exclusive control and cannot be ascertained except through discovery.
22    48. As a result of Defendants' acts and omissions in this regard, Plaintiff has been required to incur
23         legal expenses and hire attorneys in order to enforce his civil rights and enforce provisions of
24         the law protecting access for persons with physical disabilities and prohibiting discrimination
25         against persons with physical disabilities, and to take such action both in his own interests and
26         in order to enforce an important right affecting the public interest. Plaintiff, therefore, seeks
27         damages in this lawsuit for recovery of all reasonable attorneys' fees incurred, pursuant to the
28         provisions of the California Code of Civil Procedure §l021.5. Plaintiff additionally seeks
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -14-
                 Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 15 of 22




 1         attorneys' fees pursuant to California Health & Safety Code §I9953 and California Civil Code
 2         §§54.3.
 3    49. Defendants, and each of them, at times prior to and including the Visit Dates, and continuing
 4         to the present time, knew or should have known that persons with physical disabilities were
 5         denied their rights of equal access to all portions of this public facility. Despite such
 6         knowledge, or negligence with respect to such knowledge, Defendants failed and refused to
 7         take steps to comply with the applicable handicapped access statutes; and despite knowledge
 8         of the resulting problems and denial of civil rights thereby suffered by Plaintiff and other
 9         similarly situated persons with disabilities, including the specific notices referred to in this
10         Complaint. Defendants have failed and continue to fail to take action to grant full and equal
11         access to persons with physical disabilities in the respects complained of hereinabove.
12         Defendants and each of them have carried out a course of conduct of refusing to respond to, or
13         correct complaints about, denial of handicap access, or have been negligent in their obligations
14         under the law.
15    50. Defendants' actions have also been oppressive to persons with physical disabilities and to other
16         members of the public, and have evidenced actual or implied malicious intent towards those
17         members of the public, such as Plaintiff and other persons with physical disabilities who have
18         been denied the proper access they are entitled to by law. Further, Defendants’ refusals on a
19         day-to-day basis to correct these problems evidences despicable conduct in conscious
20         disregard for the rights of Plaintiff and other members of the public with physical disabilities.
21    51. As a result of the actions and failure of Defendants, and each of them, and as a result of the
22         failure to provide proper accessible public facilities, Plaintiff was denied his civil rights,
23         including his right to full and equal access to public facilities, was embarrassed and
24         humiliated, suffered psychological and mental injuries and emotional distress, mental distress,
25         mental suffering, mental anguish, which includes shame, humiliation, embarrassment, anger,
26         chagrin, disappointment and worry, naturally associated with a person with a physical
27         disability being denied access to a public accommodation.
28         WHEREFORE, Plaintiff prays for damages as hereinafter stated.
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -15-
                  Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 16 of 22




 1
 2         III.      THIRD CAUSE OF ACTION: VIOLATION OF CALIFORNIA’S CIVIL RIGHTS
 3                   ACTS (California Civil Code §§54, 54.1 and 54.3)
 4
 5    52. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
 6         allegations contained in paragraphs 1 to 52 above and incorporates them herein as if separately
 7         pled.
 8    53. The public facilities above-described constitute public facilities and public accommodations
 9         within the meaning of California Health and Safety Code §19955 et seq. and are facilities to
10         which members of the public are invited. The aforementioned acts and omissions of
11         defendants, and each of them, constitute a denial of equal access to and use and enjoyment of
12         these facilities by persons with disabilities, including Plaintiff. Said acts and omissions are
13         also in violation of the provisions of Title 24 of the California Code of Regulations.
14    54. The rights of Plaintiff, the entitlement of Plaintiff to full and equal access, and the denial by
15         defendants of such rights and entitlements are set forth in California Civil Code §§54, 54.1 and
16         54.3, to wit:
17                a. Individuals with disabilities shall have the same right as the ...general public to full and
18                   free use of the streets, highways, sidewalks, walkways, public buildings, public
19                   facilities, and other public places. (California Civil Code §54(a).)
20                b. Individuals with disabilities shall be entitled to full and equal access, as other members
21                   of the general public, to accommodations, advantages, facilities, and privileges of all
22                   common carriers, airplanes, motor vehicles, railroad trains, motor buses, streetcars,
23                   boats, or any other public conveyances or modes of transportation (whether private,
24                   public, franchised, licensed, contracted, or otherwise provided), telephone facilities,
25                   adoption agencies, private schools, hotels, lodging places, places of public
26                   accommodation, amusement or resort, and other places to which the general public is
27                   invited, subject only to the conditions and limitations established by law, or state or
28                   federal regulation, and applicable alike to all persons. (California Civil Code §54.1(a).)
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                      -16-
                 Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 17 of 22




 1    55. On or about the Visit Dates, Plaintiff suffered violations of California Civil Code §§54 and
 2         54.1 in that he was denied full and equal enjoyment of the goods, services, facilities and
 3         privileges of the Business as set forth in herein above. Plaintiff was also denied full and equal
 4         access to other particulars, including, but not limited to, those described herein above. Plaintiff
 5         was also denied use of facilities that he was entitled to under Title Ill of the Americans with
 6         Disabilities Act of 1990.
 7    56. As a result of the denial of full and equal enjoyment of the goods, services, facilities and
 8         privileges of Defendants’ Business due to the acts and omissions of Defendants, and each of
 9         them, in owning, operating and maintaining this subject Business as a public facility, Plaintiff
10         has suffered a violation of his civil rights, including, but not limited to, rights under California
11         Civil Code §§54, 54.1, and 54.3, and has suffered and will suffer an injury-in-fact in the form
12         of emotional distress, mental distress, mental suffering, mental anguish, which includes shame,
13         humiliation, embarrassment, anger, chagrin, disappointment and worry, expectedly and
14         naturally associated with a disabled person's denial of full and equal enjoyment of goods,
15         services, and privileges, all to his damages as prayed hereinafter in an amount within the
16         jurisdiction of this court. Defendants' actions and omissions to act constituted discrimination
17         against Plaintiff on the sole basis that Plaintiff is disabled.
18    57. Plaintiff seeks statutory damages for the violation of his rights as a disabled person that
19         occurred on or about the Visit Dates, according to proof, pursuant to California Civil Code
20         §54.3.
21    58. As a result of Defendants' acts and omissions in this regard, Plaintiff has been required to incur
22         legal expenses and hire attorneys in order to enforce his rights and enforce provisions of the
23         law protecting the full and equal enjoyment of goods, services, facilities, privileges of public
24         facilities by the disabled, and those individuals associated with or accompanied by a person
25         with disabilities, and prohibiting discrimination against the disabled. Plaintiff, therefore, seeks
26         recovery in this lawsuit for all reasonable attorneys' fees incurred pursuant to the provisions of
27         California Civil Code §51, 52, and 54. (California Civil Code §55 is specifically not invoked.)
28         Additionally, Plaintiff's lawsuit is intended not only to obtain compensation for damages to
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -17-
                 Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 18 of 22




 1         Plaintiff, but also to compel the Defendants to make their goods, services, facilities and
 2         privileges available and accessible to all members of the public with physical disabilities,
 3         justifying public interest attorneys' fees pursuant to the provisions of California Code of Civil
 4         Procedure §1021.5.
 5    59. The acts and omissions of Defendants in failing to provide the required accessible facilities
 6         subsequent to the enactment date and compliance date of the Americans with Disabilities Act
 7         of 1990 and refusal to make remedial alterations to their facilities and other elements as
 8         hereinabove stated, after being notified by patrons before and after the time of Plaintiff’s visit
 9         and injuries, on or about the Visit Dates, and all times prior thereto, with the knowledge that
10         persons with disabilities would enter Defendants’ premises, the reason given therefor, was an
11         established policy, practice, and procedure of refusing and denying entry and/or use of
12         facilities, thereby denying services to a person with disabilities and the companions thereor,
13         evidence malice and oppression toward Plaintiff and other disabled persons.
14    60. Plaintiff seeks injunctive relief pursuant to California Civil Code §54 and Health and Safety
15         Code §19953 et seq. to require Defendants to comply with federal and state access regulations.
16    61. Defendants have failed to establish a non-discriminatory criteria, policy, practice and
17         procedure for entry into said Business as hereinabove described.
18    62. As a result of defendants’ continuing failure to provide for the full and equal enjoyment of
19         goods, services, facilities and privileges of said Business as hereinabove described, Plaintiff
20         has continually been denied his full and equal enjoyment of the subject store facilities at the
21         Business, as it would be a “futile gesture to attempt to patronize” said Business with the
22         discriminatory policy in place as hereinabove described.
23    63. The acts and omissions of Defendants as complained of herein in failing to provide the
24         required accessible facilities subsequent to the enactment date and compliance date of the
25         Americans with Disabilities Act of 1990 and refusal to make remedial modifications and
26         alterations to the architectural barriers as stated herein and in failing to establish practices,
27         policies and procedures to allow safe access by persons who are disabled are continuing on a
28         day-to-day basis to have the effect of wrongfully and willfully excluding Plaintiff and other
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -18-
                 Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 19 of 22




 1         members of the public who are disabled from full and equal enjoyment of the subject Business
 2         as hereinabove described. Such acts and omissions are the continuing cause of humiliation and
 3         mental and emotional suffering of Plaintiff in that these actions continue to treat Plaintiff as an
 4         inferior and second class citizen and serve to discriminate against him on the sole basis that he
 5         is disabled. Plaintiff is unable so long as such acts and omissions of defendants continue, to
 6         achieve full and equal enjoyment of the goods and services of said Business as described
 7         hereinabove. The acts of Defendants have legally caused and will continue to cause irreparable
 8         injury to Plaintiff if not enjoined by this court.
 9    64. Wherefore, Plaintiff asks this court to preliminarily and permanently any continuing refusal by
10         Defendants to permit entry to said Business and to serve Plaintiff or others similarly situated,
11         and to require Defendants to comply forthwith with the applicable statutory requirements
12         relating to the full and equal enjoyment of goods and services as described hereinabove for
13         disabled persons. Plaintiff further requests that the court award statutory costs and attorneys'
14         fees to Plaintiff pursuant to California Code of Civil Procedure §I021.5, all as hereinafter
15         prayed for.
16
17   WHEREFORE, Plaintiff prays for statutory damages, reasonable attorneys' fees and costs of suit, as
18   allowed by statute and according to proof.
19
20         IV.       FOURTH CAUSE OF ACTION: VIOLATION OF CALIFORNIA UNRUH CIVIL
21                   RIGHTS ACT (California Civil Code §51 and §51.5.)
22
23    65. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
24         allegations contained in paragraphs 1 to 65 above and incorporates them herein as if separately
25         pled.
26    66. Defendant’ acts and omissions as specified with regard to the discriminatory treatment of
27         Plaintiff, on the basis of his disabilities, have been in violation of California Civil Code §§51
28         and 51.5, the Unruh Civil Rights Act, and have denied to Plaintiff his rights to “full and equal
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -19-
                 Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 20 of 22




 1         accommodations, advantages, facilities, privileges or services in all business establishments of
 2         every kind whatsoever.”
 3    67. California Civil Code §51 also provides that “[a] violation of the right of any individual under
 4         the Americans with Disabilities Act of 1990 (Public Law 101-336) shall also constitute a
 5         violation of this section.”
 6    68. California Civil Code §51.5 also provides that “[no business establishment of any kind
 7         whatsoever shall discriminate against, boycott, or blacklist, refuse to buy from, sell to, or trade
 8         with any person in this state because of the race, creed, religion, color, national origin, sex,
 9         disability of the person or of the person's partners, members, stockholders, directors, officers,
10         managers, superintendents, agents, employees, business associates, suppliers, or customers.”
11    69. As a result of the violation of Plaintiffs civil rights protected by California Civil Code §§51
12         and 51.5, Plaintiff is entitled to the rights and remedies of California Civil Code §52,
13         consisting of statutory damages, as well as reasonable attorneys' fees and costs, as allowed by
14         statute, according to proof. California Civil Code §55 is specifically not invoked by plaintiff.
15    70. Pursuant to California Code of Civil Procedure §425.50: (a) this complaint is filed on behalf of
16         a high-frequency litigant, as defined; (b) 26; (c) shopping in the San Leandro area; (d) to buy
17         food and drink items from this store.
18    71. WHEREFORE, Plaintiff prays that this court award statutory damages and provide relief as
19         follows:
20
21                                                 PRAYER FOR RELIEF
22   Plaintiff prays that this court award statutory damages and provide relief as follows:
23
24       1. Grant injunctive relief requiring that Defendants establish a nondiscriminatory
25   criteria policy, practice and procedure permitting entry into the subject Business in
26   the City of San Leandro, California, for the purpose of obtaining the goods and services accorded
27   therein according to California Civil Code §§51, 51.5, 52, 54, 54.1, and 54.3, California Health and
28   Safety Code §19953 et seq., and Title Ill of the Americans with Disabilities Act of 1990, and grant
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                      -20-
                  Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 21 of 22




 1   injunctive relief requiring that Defendants repair and render safe to disabled persons, and otherwise
 2   make accessible, all public areas of the Business’ store, including, but not limited to, each of the
 3   barriers to access identified above, and make such facilities “readily accessible to and usable” by
 4   individuals with disabilities according to the standards of Title 24 of the California Administrative
 5   Code, California Health & Safety Code §19955 et seq., and Title Ill of the Americans with
 6   Disabilities Act of 1990 and the standards of ADAAG; and prohibiting operation of the Business
 7   located in the City of San Leandro, California, as a public facility until Defendants provide full and
 8   equal enjoyment of goods and services as described hereinabove to disabled persons, including
 9   Plaintiff.
10       2. Statutory damages, according to proof, pursuant to California Civil Code §52, and statutory
11            damages, according to proof, pursuant to California Civil Code §54.3. Plaintiff
12            acknowledges that statutory damages cannot be claimed under both the Unruh Act and the
13            California Disabled Persons Act; he will make an election before or at trial in this respect.
14       3. Prejudgment interest on all damages to the extent permitted by law;
15       4. Remedies and Procedures available under Americans with Disabilities Act of 1990,
16            including but not limited to §§I 07,203 and 308.
17       5. Award Plaintiff all litigation expenses, all costs of this proceeding and a reasonable
18            attorneys’ fees as provided by law, including, but not limited to, those recoverable pursuant
19            to the provisions of California Civil Code §§52 and 54.3, California Code of Civil
20            Procedure §1021.5, and Americans with Disabilities Act of 1990 5308 of Title Ill; and
21       6. Grant such other and further relief as the court may deem just and proper.
22
23   /s/ Richard A. Mac Bride
24   Richard A. Mac Bride, Attorney for Plaintiff
25   Date: August 24, 2020
26
27                                                 REQUEST FOR JURY TRIAL
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                         -21-
                 Case 3:20-cv-05942-RS Document 1 Filed 08/24/20 Page 22 of 22




 1   Plaintiff hereby requests a jury for all claims for which a jury is permitted.
 2   /s/ Richard A. Mac Bride
 3   Richard A. Mac Bride, Attorney for Plaintiff
 4   Date: August 24, 2020
 5
 6
 7                                                 VERIFICATION
 8   I, Richard Sepulveda, plaintiff herein, hereby swear under penalty of perjury under the laws of the
 9   State of California as follows: I am familiar with the contents of this complaint and verify that the
10   facts alleged are true and correct according to my personal knowledge, except as to those matters
11   that are pled on information and belief, and as to those matters, I have reason to believe that they
12   are true.
13
14   /s/ Richard Sepulveda
15   Richard Sepulveda
16   Date: August 24, 2020
17
18
19
20
21
22
23
24
25
26
27
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -22-
